Order entered September 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00951-CV

       D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE, ET AL., Appellants

                                               V.

                         JANAY BENDER ROSENTHAL, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01346

                                           ORDER
       We GRANT appellee’s September 24, 2014 unopposed motion to extend time to file

brief and ORDER the brief be filed no later than October 9, 2014. Because this is an accelerated

appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE